      Case 1:19-cv-01753-RDM Document 25-9 Filed 01/06/21 Page 1 of 4




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

                                         )
100REPORTERS, et al.,                    )
                                         )
            Plaintiffs,                  )
                                         )
      v.                                 )
                                               Civil Action No. 19-1753 (RDM)
                                         )
U.S. DEPARTMENT OF STATE,                )
                                         )
            Defendant.                   )
                                         )
                                         )




                          EXHIBIT E
                                   Case
                                   Case1:19-cv-01753-RDM
                                        1:19-cv-01753-RDM Document
                                                          Document25-9 Filed06/17/19
                                                                   1-4 Filed 01/06/21 Page
                                                                                      Page22of
                                                                                             of44




                                        December 15, 2017
1156 15th St. NW, Suite 1250
Washington, D.C. 20005                  Office of Information Programs and Services
(202) 795-9300
www.rcfp.org                            A/GIS/IPS/RL, SA-2, Ste 8100
Bruce D. Brown
Executive Director
                                        US Department of State
bbrown@rcfp.org                         Washington, DC 20522-0208
(202) 795-9301
                                        United States of America
STEERING COMMITTEE
                                        (202) 261-8579 (Facsimile)
STEPHEN J. ADLER
Reuters
SCOTT APPLEWHITE
The Associated Press
                                        VIA FACSIMILE
WOLF BLITZER
CNN
DAVID BOARDMAN                          Re: Freedom of Information Act Request
Temple University
CHIP BOK
Creators Syndicate                      Dear FOIA Officer,
MANNY GARCIA
USA TODAY NETWORK
ALEX GIBNEY
Jigsaw Productions
                                               This letter constitutes a request under the Freedom of Information Act, 5
SUSAN GOLDBERG                          USC § 552 (“FOIA”), and is submitted on behalf of my clients, 100Reporters and
National Geographic
JAMES GRIMALDI                          journalist Douglas Gillison.
The Wall Street Journal
LAURA HANDMAN
Davis Wright Tremaine                   I.       Records Requested
JOHN C. HENRY
Freelance
KAREN KAISER
The Associated Press
                                               Pursuant to FOIA, 100Reporters and Mr. Gillison request the following
DAVID LAUTER
Los Angeles Times
                                        records:
DAHLIA LITHWICK
Slate
MARGARET LOW
                                             •   Copies of all guides, manuals, instructions or directions pertaining to the
The Atlantic
                                                 vetting of foreign military and security personnel and/or units under
TONY MAURO
National Law Journal                             statutes commonly known as the Leahy Laws provided by the Bureau of
JANE MAYER
The New Yorker                                   Democracy, Human Rights and Labor at the U.S. Department of State
ANDREA MITCHELL
NBC News
                                                 (“State Department”) to State Department staff and/or to U.S. embassies,
MAGGIE MULVIHILL                                 consulates, missions, or other foreign posts from January 1, 2014 to the
Boston University
JAMES NEFF
                                                 date on which processing of this request commences; and
Philadelphia Media Network
CAROL ROSENBERG
The Miami Herald                             •   The “Report on Government Police Training and Equipping Programs”
THOMAS C. RUBIN
Quinn Emanuel                                    submitted to Congress pursuant to §1235(c) of the Ike Skelton National
CHARLIE SAVAGE
The New York Times
                                                 Defense Authorization Act for Fiscal Year 2011 and copies of all “Reports
BEN SMITH                                        on Government Police Training and Equipping Programs” submitted to
BuzzFeed
JENNIFER SONDAG                                  Congress in subsequent fiscal years.
Bloomberg News
PIERRE THOMAS
ABC News                                        100Reporters and Mr. Gillison ask that documents be released in
SAUNDRA TORRY
USA TODAY                               electronic format via email to cvogus@rcfp.org. If electronic documents cannot
JUDY WOODRUFF
PBS/The NewsHour
                                        be released via email, 100Reporters and Mr. Gillison ask that they be provided on
Senior Advisor:
PAUL STEIGER
                                        a CD-ROM to Caitlin Vogus at the address listed below.
ProPublica

Affiliations appear only
 for purposes of identification.
           Case
           Case1:19-cv-01753-RDM
                1:19-cv-01753-RDM Document
                                  Document25-9 Filed06/17/19
                                           1-4 Filed 01/06/21 Page
                                                              Page33of
                                                                     of44




    II.       Additional Background Information

       To assist with the search for these records, I am providing the following additional
background information:

    •      This request is for records related to the State Department’s compliance with and
           implementation of the Leahy Laws. The Leahy Laws prohibit the United States from
           providing training or other assistance to foreign security services that have committed
           gross violations of human rights.

    •      The Leahy Laws are codified at Section 362 of Title 10 of the United States Code and in
           the Foreign Assistance Act of 1961, as amended §620(M), codified at section 2378 of
           Title 22 of the United States Code. In fiscal year 2015 and years prior, the prohibition on
           the Department of Defense providing training or other assistance to foreign security
           services that have committed gross violations of human rights was contained in recurring
           provisions to annual defense appropriations. See for example Section 8057 of the
           Consolidated Appropriations Act, 2014 (Pub. L. No. 113-76).

    •      To comply with the Leahy Laws, components of the U.S. government that wish to
           provide training or assistance to individuals who are members of foreign security services
           nominate those individuals to the State Department. State Department personnel,
           including by not limited to personnel at United States embassies and consulates and
           personnel in the Bureau of Democracy, Human Rights, and Labor, then vet the
           individuals to determine whether they have committed human rights violations. State
           Department personnel use the INVEST system to process, document, and track human
           rights vetting requests. When vetting is complete, the State Department communicates its
           vetting determinations to the U.S. government component who nominated the individual
           for training.

    III.      Fee Categorization and Request for Fee Waiver

        As representatives of the news media, 100Reporters and Mr. Gillison are required to pay
for only the direct cost of duplication after the first 100 pages. 5 U.S.C. §§ 552(a)(4)(A)(ii)(II),
552(a)(4)(A)(iv)(II). By their request, 100Reporters and Mr. Gillison are gathering information
that relates to the State Department’s nomination of foreign military and security personnel
pursuant to the Leahy Laws and the vetting of foreign military and security personnel pursuant to
the Leahy Laws, matters of public interest. 100Reporters and Mr. Gillison seek this information
in order to disseminate it to the general public through their reporting, including on
100Reporters’ website, https://100r.org/.1




1
 Since its founding, 100Reporters’ reporting has reached more than 29 million readers and
viewers through its website and through collaboration with other news outlets including The New
York Times, The Washington Post, The Denver Post, Indian Country Today, and PRI’s The
World.

                                                    2
Case
Case1:19-cv-01753-RDM
     1:19-cv-01753-RDM Document
                       Document25-9 Filed06/17/19
                                1-4 Filed 01/06/21 Page
                                                   Page44of
                                                          of44
